10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF Al\/IERICA, Case No.: 2:15-cr-0125-APG-GWF
Plaintiff Order Setting Status Conference
v.
RICHARD SATERSTAD,

 

Defendant

Defendant Richard Saterstad has raised issues about his lack of contact With his court-
appointed expert, Larry Smith. l\/Iessrs. Saterstad and Srnith are hereby ordered to appear ata
status conference on Tuesday, Novernber 20, 2018 at 10:30 a.rn. in Las Vegas courtroom 6C.
Standby counsel J ames Oronoz and an Assistant United States Attorney With knowledge of
discovery issues in this case shall also attend. All parties should be prepared to discuss the status
of discovery, What additional discovery and inspections are needed, What other tasks must be
accomplished to be ready for trial, and the specific trial dates.

Dated this 14th day of November, 2018.

./f _.,_.._.~.

<»WMM_N_M___.
(
ANDREW P. GORDON

UNITED STATES DISTRICT JUDGE

 

